01/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0560


                                      DA 20-0560
                                                                       JAN 2 6 2021
TERRY SULLIVAN,                                                     Bowen Greenwood
                                                                  Clerk of Supreme
                                                                                   Court
                                                                     State of Montana

              Petitioner and Appellant,

       v.                                                       ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


      Pursuant to Appellant's motion for an extension oftime, and good cause therefore,
      IT IS ORDERED that Appellant has until March 8, 2021, within which to file his
opening brief.
      DATED this 4 day of January, 2021.
                                              For the Court,




                                                            Chief Justice